Exhibit 8 Internet Gold – Golden Lines Ltd. Subsidiaries Name Place of Incorporation Percentage of Ownership B Communications Ltd. Israel % GoldMind Ltd. Israel % Internet Gold International Ltd. Israel % IG Vest Ltd.* Israel % Subsidiaries of B Communications Ltd. Bezeq The Israel Telecommunications Corp. Ltd. (TASE:BZEQ) Israel % B Communications (SP1) Ltd. Israel % B Communications (SP2) Ltd. Israel % Subsidiaries of by GoldMind Ltd. Start Net Ltd. Israel % Nirshamim Lalimudim Ltd. Israel % Hype Active Media Ltd. Israel % Seret Israel's Movies Portal Ltd. Israel 51 % The Money Interactive Ltd. * Israel % Smile.Limudim Ltd. Israel % * Inactive.
